—Judgment unanimously affirmed. Memorandum: The record supports County Court’s determination that defendant violated the terms and conditions of his probation (see, People v Gipson, 256 AD2d 718; People v Green, 255 AD2d 923, lv denied 93 NY2d 853). The numerous violations, taken as a whole, were sufficiently serious to warrant the revocation of probation (see, People v Green, supra, at 923). The sentence of imprisonment imposed following the revocation of probation is neither unduly harsh nor severe. (Appeal from Judgment of Orleans County Court, Punch, J. — Violation of Probation.) Present — Pigott, Jr., P. J., Green, Hayes, Scudder and Kehoe, JJ..